Citation Nr: 1013787	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for the residuals of 
head injury.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January 2008 and 
July 2009 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota in which entitlement to 
service connection for hearing loss, Meniere's disease, 
residuals of a head injury, and tinnitus was denied.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran argues that his current hearing loss and 
Meniere's disease is the result of exposure to acoustic 
trauma during active service.  He stated that he was exposed 
to the sound of 5"-38 caliber guns during training and 
throughout his sea service with only cotton balls as hearing 
protection.  The Veteran has also reported being struck in 
the head by a block and tackle and falling from a pier.  

A December 2008 statement from the Veteran's private clinical 
audiologist, Dr. K.C., AuD. noted the Veteran's reported 
history of exposure to excessive impact noise without hearing 
protection during service as a Navy gunner, and observed that 
the Veteran's family stated they cannot remember a time that 
the Veteran heard normally since he returned from active 
service.  The physician stated she had reviewed the Veteran's 
records and found no exit examination for hearing at the 
completion of the Veteran's active service.  But she 
suspected that if the record did exist, it would be in the 
form of a whisper test, which is not sufficient to rule out 
even significant degrees of hearing loss.  Therefore, she 
concluded that such testing could not absolutely rule out the 
presence of hearing loss and tinnitus.

Service treatment records do show that the Veteran underwent 
examination at discharge, at which time his hearing was 
measured at 40 of 40 inches watch, 20 of 20 feet coin click, 
15 of 15 feet whispered voice, and 15 of 15 feet spoken 
voice, bilaterally and 15 of 15 feet binaural spoken voice.  
No other ear or hearing disease or defects were noted.  While 
service treatment records do not show treatment for Meniere's 
disease inservice, they do document that the Veteran fell 
from the dock while trying to board a landing boat in August 
1945 while stationed on the USS General O.H. Ernst.  He 
fractured his left radius.  The Board notes he is presently 
service-connected for the residuals of left radius fracture.

Post-service, the earliest medical evidence of hearing loss 
and Meniere's disease shown in the medical record is in a 
hospital discharge report dated in December 1951 from the VA 
Medical Center in Fargo, North Dakota.

VA examination for audiology conducted in August 2007 shows 
clinical findings of hearing loss that meets the criteria 
under 38 C.F.R. § 3.385 (2009).  Bone conduction findings 
were truncated for the left ear, but it is noted that CNC 
Maryland speech discrimination testing was measured at 44 
percent in the right ear and at 72 percent for the left ear.  
The Veteran reported onset of hearing loss and tinnitus in 
the 1950s, when he was diagnosed with Meniere's disease.  The 
examiner opined it was less than likely that his hearing loss 
was the result of active service.  The examiner's rationale 
was that the Veteran reported onset of hearing loss with 
Meniere's, which was after service, that the Veteran has 
noise exposure after service, and that his hearing loss was 
not consistent with typical configuration from exposure to 
noise.  

VA examination for ear disease conducted in August 2007 shows 
a diagnosis of a history of Meniere's disease with the 
condition not definitively found on present examination.  The 
examiner explained that Meniere's disease is diagnosed based 
on clinical findings and cannot be definitely diagnosed until 
post-mortem.  However, it can be caused by acoustical trauma, 
head trauma, autoimmune inner ear disease, and chronic otitis 
media.  A diagnosis of Meniere's disease is based on three 
things:  a) two spontaneous episodes of rotational vertigo 
lasting at least 20 minutes (the examiner observed the 
Veteran denied vertigo since the 1950s), b) audiometric 
confirmation of sensorineural hearing loss (met in the 
present case), and c) tinnitus and/or a perception of aural 
fullness (the examiner observed the Veteran reported tinnitus 
but denied fullness).  The examiner stated an opinion was not 
warranted because the diagnosis of Meniere's could not be 
definitively established.  However, the examiner appeared to 
based his opinion, at least in part, on the observation that 
documentation of the Veteran's 1951 treatment for Meniere's 
disease and any supporting evidence of hearing loss or 
treatment for Meniere's disease since the 1950s was absent.

Since the August 2007 VA audiological and ear examinations, 
the RO received VA and private treatment records including 
the discharge summary from the 1951 VA treatment for 
Meniere's disease and private hospital records dated in 1989 
showing a history of treatment for intermittent Meniere's 
disease for 30 years.  

The August 2007 VA examinations are therefore inadequate for 
the purposes of adjudicating this claim, as they were 
conducted with review of an incomplete record.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Moreover, the Veteran identified a place and time of hospital 
treatment during active service for injuries received while 
on board the USS Cecil, a troop transport.  The Veteran 
stated that he was assigned to the gunnery while on board 
this ship.  An Internet search shows that the USS Cecil (APA-
96) was an attack transport ship.  Available service 
personnel records reflect that the Veteran underwent gunnery 
school training at Point Monterra Gunnery School.  

Given the Veteran's assertions, his documented training and 
the time period involved, and the fact that his service 
treatment records do document a fall from a dock, the Board 
finds it must make further attempts to document the Veteran's 
service, including to obtain his full service personnel 
records and any hospital and/or clinical records.  Following 
this, the Veteran should be according further VA examination 
to determine the nature, extent, and etiology of any hearing 
impairment and Meniere's disease.  See 38 C.F.R. § 3.159(c)4 
(2009); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In a July 2009 rating decision, the RO denied granted 
entitlement to service connection for the residuals of head 
injury and for tinnitus.  In a February 2010 informal hearing 
presentation, the Veteran's representative disagreed with 
this decision and requested that the matter be remanded for 
issuance of a statement of the case.  38 C.F.R. §§ 20.201, 
20.302 (2009).  The notice of disagreement to this decision 
is timely.  As the RO has not yet issued a statement of the 
case, the Board is obligated to remand these issues.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA and non-VA 
treatment records identified by the 
Veteran have been obtained.  A specific 
attempt should be to obtain treatment 
records from the Fargo, North Dakota VAMC 
and any other VAMC the Veteran may 
identify, from December 1945 to the 
present, that are not already of record.  

Perform all follow-up indicated and 
document negative responses.  If after 
making reasonable efforts to secure the 
records, the records cannot be obtained, 
notify the Veteran of such and (a) 
identify the specific records that cannot 
be obtained; (b) briefly explain the 
efforts that were made to obtain the 
records; and (c) describe any further 
action to be taken with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.  

2.  Ask the Veteran to submit any and all 
copies of his service personnel and 
treatment records that he has in his 
possession.

3.  Obtain the Veteran's complete service 
personnel file, to include copies of any 
and all records of transfer and receipt, 
orders, and administrative actions.  Make 
all attempts to reconstruct missing or 
lost records, in keeping with provisions 
used to reconstruct records in "fire-
related" cases. 

4.  Make all attempts to obtain 
additional service treatment records, 
making all attempts to reconstruct 
missing or lost records, in keeping with 
provisions used to reconstruct records in 
"fire-related" cases.

This includes, but is not limited to the 
following:

Search for any and all hospital admission 
cards under the Veteran's identification 
numbers and/or his units or ships of 
assignment, and for hospital and clinical 
records for under any and all medical 
facilities associated with the Naval Base 
on Hawaii for the time periods:
*	October to December 1944
*	January to March 1945.

The RO is directed to search for records 
for any other dates indicated by the 
Veteran's service personnel records and 
additional service medical records 
obtained.

Perform all follow-up indicated 
including, but not limited to, asking the 
Service Department for assistance, 
including but not limited to 
clarification of the Veteran's units or 
ships of assignment.  Document negative 
responses.  If after making reasonable 
efforts to secure the records, the 
records cannot be obtained, notify the 
Veteran of such and (a) identify the 
specific records that cannot be obtained; 
(b) briefly explain the efforts that were 
made to obtain the records; and (c) 
describe any further action to be taken 
with respect to the claim.  The Veteran 
must then be given an opportunity to 
respond.  

5.  Remind the Veteran that he may submit 
statements of service members with whom 
he served, or of friends or family 
members to whom he confided or wrote at 
the time of his service to attest as to 
their knowledge of the inservice events 
he believes resulted in his claimed 
disabilities.  In addition, remind the 
Veteran that he may establish continuity 
of symptomatology of his claimed hearing 
disabilities with the statements of 
individuals who knew him during service 
and/or just after his discharge or at 
other periods of time and can attest to 
their observations that he manifested 
symptoms of his claimed conditions.

6.  Thereafter, afford the Veteran VA 
examination with the appropriate 
specialist to determine the nature, 
extent, and etiology of hearing loss and 
Meniere's disease found.  All indicated 
tests and studies must be performed.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

The examiners should identify all current 
hearing and ear pathology (including 
Meniere's disease) found.

Following a review of the service and 
post-service medical records, as well as 
the Veteran's statements and other lay 
statements in the claim file, the 
examiner must state for each diagnosis 
identified whether it at least as likely 
as not that the disorder manifested is 
causally or etiologically related to the 
Veteran's military service.  

A complete rationale must be provided for 
all opinions expressed.  

7.  Notify the Veteran that it is his 
responsibility to report for the 
scheduled examination and to cooperate in 
the development of his claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

8.  The RO must issue a statement of the 
case, as well as notification of the 
Veteran's appellate rights, on the issues 
of entitlement to service connection for 
residuals of head injury and tinnitus.  
38 C.F.R. § 19.26 (2009).  The Veteran 
and his representative are reminded that 
to vest the Board with jurisdiction over 
these issues, a timely substantive appeal 
to the July 2009 rating decision denying 
service connection for the residuals of 
head injury and tinnitus must be filed.  
38 C.F.R. § 20.202 (2009).  If the 
Veteran perfects the appeal as to these 
issues, the case must be returned to the 
Board for appellate review.

9.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claim for 
service connection for hearing loss and 
Meniere's disease.  If any issue on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative, and 
they must be provided an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



